Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hariton et al (WO 2016/125160; hereafter referred to as HN) in view of Gabbay (US 2011/0029072; hereafter referred to as GY).  HN meets the claim language where:
The annular valve body as claimed is the valve frame (330) of HN with the tubular portion (332) and leaflets (58); see Figures 9A to 9C and pages 45-46;
The plurality of anchoring arms as claimed are the arms (346) of HN;
The plurality of anchoring legs as claimed are the legs (350) of HN where both are arms and legs are configured to extend radially outwardly from the annular valve body;
The blood-inflatable cuff as claimed is the covering the covering (323) of HN that inflates, expands, or billows in response to blood flow; it is fastened to at least one atrial anchoring arm and is configured to extend radially outward beyond a terminal end of the at least on atrial anchoring arm when the cuff is fully expanded because it is “loosely-fitted (e.g., baggy) between the radially-outward parts of arms (346), e.g., compared to the inner portion (342), in which the covering is more closely fitted between radially-inward parts of the arms.” (see page 45, lines 28-30 of HN);
The covering (323) or cuff of HN is situated between the tips of the arms (346) and the legs (354) in that the tips are of the arms are shown to be completely covered by inspection of Figures 9A-9B;
The skirt layer as claimed is the section of fabric that is darker than the covering (323) over the arms as best seen in Figure 9A to the right of the portion extending over the arms (346)
  However, it is not clear that the cuff is configured to abut a radially external surface of a portion of the annular valve body, but rather appears to extend over the inner surface thereof.  GY (see Figures 3-7 and paragraphs 21, 10, 11, and 44), from the same art of endeavor, teaches that it was known to have cuffs that abut a radially external surface of a portion of the annular valve and to extend radially outward beyond that.  In other words, Gabbay teaches that it was known to the same art of endeavor to have cuffs abutting the radially external surface portion of the annular valve body as web (38) is shown extending over the tips of the arms and legs as best seen in Figures 4, 5, and 2.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to have a portion of HN’s cuff abut a radially external surface of a portion of the annular valve body to improve fixation of the prosthetic valve; see paragraph 5 of GY. 
        
                         
    PNG
    media_image1.png
    640
    844
    media_image1.png
    Greyscale

                                     
    PNG
    media_image2.png
    1100
    806
    media_image2.png
    Greyscale

Gabby 
	Regarding claim 2, the Applicant is directed to see Figures 9A and 9B that show a terminal portion of at least one arm fastened to at least one arm.
	Regarding claim 3, since the arms are curved in HN, they can be said to face many directions including “a ventricular-facing surface” as claimed.
	Regarding claim 4, this feature is clearly shown in Figure 9B.
	Regarding claim 5, the Applicant is directed to see Figure 9B.
	Regarding claims 6 and 7, the Applicant is directed to see Figure 9A.
	Regarding claim 8, the Applicant is directed to see Figure 9B.
	Regarding claim 9 and 10, the covering (323) of HN is shown extending to the ventricular end along a radially inner side of the annular valve body in Figures 9A and 9B; it is also described in this way on page 26, line 26 to page 27, line 6.
	Regarding claim 12, the opening as claimed is met by the opening shown on either side of leg (350) in Figure 9A.
	Regarding claim 13, the Applicant is directed to see Figure 9B where at least one opening is aligned with the leaflets to the extent required by the claim language.
	Regarding claims 14 and 15, the Applicant is directed to see Figure 9B.
	Regarding claims 16 and 17, the Applicant is directed to see Figures 9A and 9B and the description on page 45, lines 27-30.
	Regarding claim 19, the fabric of HN must be substantially impervious to blood in order to inflate or billow out when blood flows on one surface of it.
	Regarding claim 20, the claimed feature depends upon how the device is placed within the annulus but the cuff is structured to act as a seal to prevent backflow such that this limitation is considered fully met.
	Regarding claims 21 and 22, the expansion of the valve body is explained on pages 38-40 and by Figures 4A to 4F such that it is clear that the covering does not substantially impede expansion.
	Regarding claim 23, as best seen in Figure 1B, the outer frame (60) has the legs extending from it and the inner frame (30) has the arms extending from it such that the claim language is fully met.
	Regarding claim 24, since PD teaches encapsulating the stent, the concept of encapsulating the stent of HN in a ventricular direction relative to the point of connection is considered clearly obvious in view of this teaching.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over HN and GY as applied to claims 1-10 and 12-24 above, and further in view of Levi et al (US 2015/0320556; hereafter referred to as LI).  HN as modified by GY does not disclose how the covering or cuff is attached to the annular valve body as claimed.  LI teaches that it was known to secure cuffs and other fabric components to the frames of very similar prosthetic heart valve via sutures; see Figures 1-3 and paragraphs 54-55.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to secure the covering of HN to the annular valve body at junctions with sutures so as to prevent rotational movement of the covering with respect to the annular valve body that could cause non-optimal function of the valve.
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.  The Applicant traverses the prior art rejections by arguing that the cuff is not situated between the atrial anchoring arms and the ventricular anchoring legs to abut a radially external surface of a portion of the annular valve body; see page 8 of the response filed June 8, 2022.  In the previous Office action, the Examiner had modified to show how the cuff is situated between the arms and legs.  The present claim language does not require that the entire cuff be situated between the arms and legs and that only a portion or a wrapped around edge thereof is sufficient.  Gabbay teaches that it was known to the same art of endeavor to have cuffs abutting the radially external surface portion of the annular valve body as web (38) is shown extending over the tips of the arms and legs as best seen in Figures 4, 5, and 2.  For this reason, the claims are not considered patentable.  
The Applicant also argues that there is not motivation to modify Hariton with Gabbay.  The motivation to make the modification was provided in the last sentence of the rejection as “to improve fixation of the prosthetic valve; see paragraph 5 of GY.” Again, the present claim language does not require that the entire cuff be situated between the arms and legs and that only a portion or a wrapped around edge thereof is sufficient.
With regard to the prior art rejection relying on Levi, the same arguments are presented as to the deficiencies of HN and GY.  For this reason, claim 11 is considered unpatentable over the teaching of GY.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774